DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-3 and 5-14 are currently pending in the application.
Acknowledgement is made of cancellation of claim 4 and addition of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demiroez (US 9863690 B1).

Regarding claim 5:
Demiroez discloses a home appliance door #12 (Fig. 2), comprising: 
at least one door unit #14 having an outer wall #16 and an inner wall #18, said inner wall having an air-guiding channel #26 formed thereon (Fig. 3, col. 7, L 51-57),
at least one cover #20 at least partly covering at least one feature #22,24 of said inner wall (Fig. 3, col. 7. L 30-32); and
said air-guiding channel containing at least one ridge #22, 24 formed as a protrusion in the air-guiding channel (col. 7, L 36-47: #22 & #24 are re-enforcing elements provided in the air channel), said at least one ridge extending along the air-guiding channel longitudinally (#22 & #24 extend along the air-guiding channel longitudinally), said at least one ridge having at least one gap formed therein between longitudinally extending segments of said at least one ridge (see at least Fig. 3, col. 7, L 36-41: re-enforcing element #24 are ridges separated by gaps. Also see Fig. 3 of Demiroez Reproduced and Annotated below) for distributing air along said air-guiding channel (this limitation constitutes an intended use limitations that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). Since all the structural element required by the claim limitation is disclosed by the prior art, the prior art is capable of achieving this limitation).


    PNG
    media_image1.png
    477
    988
    media_image1.png
    Greyscale


Fig. 3 of Demiroez Reproduced and Annotated

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demiroez (US 9863690 B1) in view of Zanqueta (US 20130065502 A1).

Regarding claim 1:
Demiroez discloses a home appliance door #12 (Fig. 2), comprising: 
at least one door unit #14 having an outer wall #16 and an inner wall #18, said inner wall beinq a thermoformed part (col. 2, L 35-37) having an air-guiding channel #26 formed thereon (Fig. 3, col. 7, L 51-57), said inner wall and said air-guiding channel manufactured as one part (col. 7, L 51-53); and 
said air-guiding channel containing at least one ridge #22, 24 formed as a protrusion in the air-guiding channel (col. 7, L 36-47: #22 & #24 are re-enforcing elements provided in the air channel. see Fig. 3 of Demiroez Reproduced and Annotated above. Also see col. 7, L 51-55);
at least one cover #20 at least partly covering at least one feature #22, 24 of said inner wall (Fig. 3, col. 7. L 30-32).

Although Demiroez discloses wherein the at least one ridge extend between the inlet and the outlet, Demiroez does not disclose the at least one ridge extending along the air-guiding channel longitudinally from an inlet located in a bottom part of the home appliance door to an outlet located in a top part of the home appliance door.

However, providing an increased number of ridges so as to have ridges covering a larger area of the air channel, including the inlet and the outlet constitutes a mere duplication of parts which does not produce a new or unexpected result. See MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Demiroez with additional ridges along the air channel so as to have the ridges extending from the inlet to the outlet of the air channel, by duplicating the ridges of Demiroez over a larger area.

One of ordinary skills in the art would have recognized that doing so would have further strengthens and/or reinforces the door unit as suggested by Demiroez (see col. 3, L 51-68).

Demiroez does not specifically disclose wherein said inner wall and said outer wall have the same height and width, wherein said inner wall and said outer wall each extends the entire height and width of the home appliance door.

Zanqueta teaches a refrigerator door #30 wherein (see at least Fig.7- 8) wherein the inner wall and the outer wall (that define the insulating panel #31) have the same height and width (best shown in the perspective view of Fig. 7), wherein said inner wall and said outer wall each extends the entire height and width of the home appliance door ([0040]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Demiroez with the inner wall and the outer wall having the same height and width, wherein said inner wall and said outer wall each extends the entire height and width of the home appliance door as taught by Zanqueta.

One of ordinary skills in the art would have recognized that doing so would have reduced the design complexity of the door compartment at least by virtue of using multiple parts of the same dimension; thereby, facilitating the manufacturing of the door compartment.

Regarding claim 2:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the air- guiding channel #26 has an at least partly undulated wall (see Fig. 3: features #22, 24 creates a partly undulated wall in channel #26).

Regarding claim 3:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the air- guiding channel #26 has an at least partly undulated base wall (see Fig. 3: features #22, 24 creates a partly undulated base wall in channel #26).

Regarding claim 6:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the air- guiding channel #26 has a plurality of ridges #22, 24 separated by gaps (see at least Fig. 3 above, col. 7, L 36-41: re-enforcing element #24 are ridges separated by gaps).

Regarding claim 9:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein said air- guiding channel is formed on an inner side of said inner wall (see Fig. 3: channel #26 is formed on the inner side of the inner wall #18, facing the refrigerating chamber).

Regarding claim 10:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein said air- guiding channel is one of at least two air-guiding channels formed on said inner wall (col. 7, L 48-50: multiple ducts #26 may be provided).

Regarding claim 11:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein said inner wall #18 has a barrier between said air guiding channels (this feature is inherently present. If two separate ducts are provided, they will be inherently separated by a barrier).

Regarding claim 12:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the home appliance door #12 is a cooling device door (see at least Fig. 2, col. 6, L 50-51).

Regarding claim 13:
Demiroez as modified discloses all the limitations.
Demiroez further discloses a home appliance #34, comprising at least one home appliance door according to claim 1 (see at least Fig. 2, col. 6, L 50-51 & col. 7, L 18-19; and rejection of claim 1).

Regarding claim 14:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein said at least one ridge extends in said air-guiding channel along the longitudinal center of the inner wall of the home appliance door (see Fig. 3 of Demiroez Reproduced and Annotated above).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demiroez (US 9863690 B1) in view of Zanqueta (US 20130065502 A1), and further in view of Fotiadis (US 7856845 B2).

Regarding claim 7:
Demiroez as modified discloses all the limitations, except for wherein said air- guiding channel has an end portion inclined laterally towards a longitudinal center of said inner wall.

In the same field of endeavor, Fotiadis teaches wherein an air-guiding channel #11 has an end portion inclined laterally towards a longitudinal center of said inner wall (see Fig. 1 of Fotiadis Reproduced and Annotated below).


    PNG
    media_image2.png
    751
    854
    media_image2.png
    Greyscale


Fig. 1 of Fotiadis Reproduced and Annotated

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Demiroez as modified with the air- guiding channel having an end portion inclined laterally towards a longitudinal center of the inner wall as taught by Fotiadis.

One of ordinary skills in the art would have recognized that doing so would have reduced the reduced the noise emitted by the air- guiding channel. A diffuser structure as that illustrated by Fotiadis is known to reduce noise in airflow.

Regarding claim 8:
Demiroez as modified discloses all the limitations, except for wherein said air- guiding channel has an end portion inclined towards said at least one cover.

In the same field of endeavor, Fotiadis teaches wherein an air-guiding channel #11 has an end portion inclined towards said at least one cover (see Fig. 1 of Fotiadis Reproduced and Annotated above. The indicated incline portion is inclined towards the cover #41).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Demiroez as modified with the air- guiding channel having an end portion inclined towards the at least one cover as taught by Fotiadis.

One of ordinary skills in the art would have recognized that doing so would have reduced the reduced the noise emitted by the air- guiding channel. A diffuser structure as that illustrated by Fotiadis is known to reduce noise in airflow.

Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

A home appliance door, comprising: 
at least one door unit having an outer wall and an inner wall, said inner wall being a thermoformed part having an air-guiding channel formed thereon;
said air-guiding channel containing a plurality of ridges, wherein each ridge of the plurality of ridges is formed as a single continuous protrusion in the air-guiding channel, said single continuous protrusion extending along the air-guiding channel longitudinally from an air inlet opening located in a bottom part of the home appliance door to an air outlet opening located in a top part of the home appliance door; wherein said single continuous protrusion comprises a plurality of recessed gaps provided along the longitudinal extension of the protrusion; and
said inner wall and said outer wall having the same height and width as one another, with said inner wall and said outer wall and each extending the entire height and width of the home appliance door; 
at least one cover at least partly covering said inner wall;
wherein said air-guiding channel is tapered outwardly at the air inlet and tapered inwardly at the air outlet with respect to an airflow in from the air inlet to the air outlet.

Response to Arguments
Applicant's arguments filed on 06/07/20201 have been fully considered.

Applicant amendment has overcome the 112 rejection of the last office action. 

Applicant argument with respect to the prior art rejection is moot, as it does not apply to the newly presented rejection herein.

Applicant submitted in page 10 of the remarks that Demiroez does not disclose wherein the at least one ridge extend along the air-guiding channel longitudinally from the inlet 62 located in a bottom part of the home appliance door of Demiroez, to the outlet 64 located in a top part of the home appliance door.

It was pointed out to the applicant that it would have been an obvious mechanical expedient for an ordinary skill artisan to provide this feature to the system of Demiroez, with the benefit of improving the structural integrity of the door. See elaborated rejection above for more details.

Applicant further submitted in page 11 of the remarks that the rails of Demiroez do not have at least one gap formed therein between longitudinally extending segments of the at least one ridge. 

The examiner does not rely on the rails of Demiroez to illustrate this feature. Ridges #24 in Demiroez as presented in the drawing above illustrate a gap formed in at least one ridge.

All the claims in this application have been rejected as being either anticipated or unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763